On December 7, 2001, respondent, Jeffrey A. Blankenship, filed an application for termination of probation. On April 27, 2001, relator filed a notice of respondent’s completion of monitored probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated April 6,1999, in which the court reinstated respondent and placed him on probation on conditions.
THEREFORE, IT IS ORDERED by the court that the probation of respondent, Jeffrey A. Blankenship, Attorney Registration No. 0014764, last known address in Columbus, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.